DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 23 and 30-31) in the reply filed on 04/14/2022 is acknowledged. The addition of claims 36-48 is also acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lee on 07/08/2022 and 07/14/2022. Changes to the examiner’s amendments in accordance with the Printer Rush document included in this Office Action are noted in bold type. 
The application has been amended as follows: 
In claim 23 (line 5), “the release” has been amended to read --a release--.
In claim 23 (line 7), “a distal end” has been amended to read --the distal end--.
In claim 23 (line 10), “a target tissue site” has been amended to read --the target tissue site--.
In claim 23 (line 11), “the tissue” has been amended to read --a tissue--.
In claim 23 (lines 12-13), “the positioning” has been amended to read --a positioning--.
In claim 23 (line 16), “the location” has been amended to read --a location--.
In claim 23 (line 19), “the first incision” has been amended to read –a first incision--.
In claim 31 (line 4), “phenoperi- dine” has been amended to read --phenoperidine--. 
In claim 36 (line 3), “has” has been amended to read --having--.
In claim 36 (line 5), “the target tissue site” has been amended to read --the different target tissue site--.
In claim 37 (line 2), “the opposite” has been amended to read --an opposite--.
In claim 37 (line 3), “the lateral” has been amended to read --a lateral--.
In claim 37 (line 6), “the tip” has been amended to read --a tip--.
In claim 37 (line 10), “a stimulator trocar” has been amended to read --a second stimulator trocar, said second stimulator trocar being either the stimulator trocar or a different stimulator trocar--.
In claim 37 (line 11), “the stimulator trocar” has been amended to read --the second stimulator trocar--. 
In claim 37 (line 13), “the nerve stimulator at a determined frequency and” has been amended to read --a second nerve stimulator at a second determined frequency, said second determined frequency being either the determined frequency or a different determined frequency, wherein if the second stimulator trocar is the stimulator trocar then the second nerve stimulator is the nerve stimulator, and if the second stimulator trocar is the different stimulator trocar then said second nerve stimulator is a different nerve stimulator, wherein the different stimulator trocar comprises the different nerve stimulator and the different nerve stimulator is configured to stimulate nerves in the different target tissue site, and--.
In claim 37 (lines 13-14), “the positioning” has been amended to read --a positioning--.
In claim 37 (line 14), “the stimulator trocar” has been amended to read --the second stimulator trocar--.
In claim 37 (line 16), “the determined frequency” has been amended to read --the second determined frequency--.
In claim 37 (line 16), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 37 (line 17), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 37 (line 19), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 37 (line 19-20), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 37 (line 21), “the first target tissue site” has been amended to read --the different target tissue site--.
In claim 37 (line 22), “a reservoir of medicament” has been amended to read --a reservoir of the medicament--.
In claim 37 (line 24), “the target tissue site” has been amended to read --the different target tissue site--.
In claim 38 (line 2), “0.25%, and” has been amended to read --0.25% and--.
In claim 39 (line 2), “1ml” has been amended to read --1 ml--.
In claim 39 (line 2), “40mls” has been amended to read --40 ml--.
In claim 40 (line 2), “20ml” has been amended to read --20 ml--.
In claim 41 (line 5), “a distal” has been amended to read --the distal--.
In claim 41 (line 5), “the release” has been amended to read --a release--.
In claim 41 (line 7), “the thigh” has been amended to read --a thigh--.
In claim 41 (line 9), “the tissue” has been amended to read --a tissue--.
In claim 41 (line 24), “the location” has been amended to read --a location--.
In claim 41 (line 28), “first target tissue site” has been amended to read --target tissue site--.
In claim 41 (line 29), “a reservoir of medicament” has been amended to read --a reservoir of the medicament--.
In claim 42 (line 3), “has” has been amended to read --having--.
In claim 42 (line 4), “the release” has been amended to read --a release--.
In claim 42 (line 5), “the target tissue site” has been amended to read --the different target tissue site--.
In claim 43 (line 2), “the opposite” has been amended to read --an opposite--.
In claim 43 (line 6), “the tip” has been amended to read --a tip--.
In claim 43 (line 10), “a stimulator trocar” has been amended to read --a second stimulator trocar, said second stimulator being either the stimulator trocar or a different stimulator trocar--.
In claim 43 (line 11), “the stimulator trocar” has been amended to read --the second stimulator trocar--.
In claim 43 (line 13), “the nerve stimulator at a determined frequency and” has been amended to read --a second nerve stimulator at a second determined frequency, said second determined frequency being either the determined frequency or a different determined frequency, wherein if the second stimulator trocar is the stimulator trocar then the second nerve stimulator is the nerve stimulator, and if the second stimulator trocar is the different stimulator trocar then said second nerve stimulator is a different nerve stimulator, wherein the different stimulator trocar comprises the different nerve stimulator and the different nerve stimulator is configured to stimulate nerves in the different target tissue site, and--.
In claim 43 (line 14), “the stimulator trocar” has been amended to read --the second stimulator trocar--.
In claim 43 (line 16), “the determined frequency” has been amended to read --the second determined frequency--.
In claim 43 (line 16), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 43 (line 17), “the location” has been amended to read --a location--.
In claim 43 (line 17), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 43 (line 19), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 43 (lines 19-20), “the nerve stimulator” has been amended to read --the second nerve stimulator--.
In claim 43 (line 21), “the first target tissue site” has been amended to read --the different target tissue site--.
In claim 43 (line 22), “a reservoir of medicament” has been amended to read --a reservoir of the medicament--.
In claim 43 (line 24), “the target tissue site” has been amended to read --the different target tissue site--.
In claim 45 (line 4), “phenoperi- dine” has been amended to read --phenoperidine--.
In claim 46 (line 2), “0.25%, and” has been amended to read --0.25% and--.
In claim 47 (line 2), “1ml” has been amended to read --1 ml--.
In claim 47 (line 2), “40mls” has been amended to read --40 ml--.
In claim 48 (line 2), “20ml” has been amended to read --20 ml--.
REASONS FOR ALLOWANCE
Claim(s) 23, 30-31, and 36-48 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23, Siegal et al. (US 20070173900 A1), hereinafter Siegal, discloses a method (fig. 10) for implanting a stimulator device (lead 46). The method comprises advancing a test stimulation device 88 through the tissue of a patient (par. 0093), actuating the test stimulator at a determined frequency and adjusting the positioning of the test stimulator until a physical contraction of a sphincter is observed (par. 0093), identifying the location of the test stimulator where physical contraction of the external anal sphincter is achieved (par. 0093), and withdrawing the test stimulator through an incision (incision made in the process of piercing the skin during step 114; par. 0092, fig. 10) and leaving a distal end of a cannula implanted in the tissue (126; fig. 10). However, Siegal fails to disclose a catheter for the release of medicament, a stimulator trocar, a connection between the catheter and the stimulator trocar, disconnecting the nerve stimulator from the catheter, and leaving the catheter implanted in the target tissue site.
Regarding claim 41, Siegal discloses a method (fig. 10) for implanting a stimulator device (lead 46). The method comprises making an incision (incision made in the process of piercing the skin during step 114; par. 0092, fig. 10), advancing a test stimulation device 88 through the tissue of a patient (par. 0093), actuating the test stimulator at a determined frequency and adjusting the positioning of the test stimulator until a physical contraction of a sphincter is observed (par. 0093), identifying the location of the test stimulator where physical contraction of the external anal sphincter is achieved (par. 0093), and withdrawing the test stimulator through an incision (incision made in the process of piercing the skin during step 114; par. 0092, fig. 10) and leaving a distal end of a cannula implanted in the tissue (126; fig. 10). However, Siegal fails to disclose a catheter for the release of medicament, a lateral incision in a thigh, a first incision on one side of the anus, a tunneling a trocar from one incision to the other, connecting the trocar to the catheter, connecting a stimulator trocar to the catheter, advancing the stimulator trocar and catheter through the patient, disconnecting the nerve stimulator from the catheter, leaving the catheter implanted in the target tissue site, and connecting the proximal end of the catheter to a medicament reservoir, and infusing the medicament through the catheter to the target tissue site. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783